NUMBER 13-16-00464-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                         IN RE PLAINSCAPITAL BANK


                      On Petition for Writ of Mandamus.


                                     ORDER
           Before Justices Rodriguez, Benavides, and Longoria
                            Per Curiam Order

      Relator, Plainscapital Bank, filed a petition for writ of mandamus and emergency

motion to stay in the above cause on August 18, 2016. This original proceeding joins two

separate appeals currently pending in this Court in causes 13-16-00210-CV and 13-16-

00463-CV. Through this original proceeding, relator seeks to set aside an order requiring

it to “accept an insufficient payment and permanently release a lien.”      Through its

emergency motion, relator seeks to stay the trial court’s August 19, 2016 order, which

requires performance within one business day, pending resolution of this original

proceeding.
       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be granted. The motion for emergency relief is

GRANTED and the trial court’s order of August 19, 2016 is ordered STAYED pending

further order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real party in interest, Ricardo Diaz Miranda, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                         PER CURIAM

Delivered and filed the
19th day of August, 2016.




                                              2